Citation Nr: 0730724	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO. 05-29 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for an erectile 
dysfunction disorder, without deformity, unknown etiology, to 
include as secondary to service-connected diabetes mellitus, 
type II.

2. Entitlement to service connection for residuals of a right 
ear shrapnel injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 until 
January 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi. 

The record indicates that by rating decision dated in April 
1972, service connection for a left ear disorder was denied, 
and during a June 2007 Travel Board hearing, the veteran 
reported that he was again seeking service connection 
pertaining to the left ear.. However, in his claim received 
in September 2004; a notice of disagreement received in March 
2005; and in his substantive appeal received in August 2005, 
the veteran stated that he was seeking service connection for 
a right ear disorder.

The claim pertaining to a right ear disorder is presently 
denied. However, because of apparent miscommunication, the 
veteran's attempt to reopen a claim of service connection for 
a left ear disorder, last denied in April 1972, has not been 
adjudicated, and it is therefore REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1. The veteran's erectile dysfunction disorder, without 
deformity, unknown etiology, is not causally or etiologically 
related to service or to the veteran's service-connected 
diabetes mellitus, type II.

2. The veteran's residuals of a right ear shrapnel injury 
were not incurred in or aggravated by active military 
service. 


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for an erectile dysfunction disorder, without deformity, 
unknown etiology, have not been approximated. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2006).

2. The criteria for the establishment of service connection 
for residuals of a right ear shrapnel injury have not been 
approximated. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in October 2004 and June 2005. The RO also sent 
a letter to the veteran, dated in March 2006, providing 
information concerning the assignment of a disability rating 
and an effective date for benefits should service connection 
be granted, as required under Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case. 
Other than requesting medical examinations for the veteran's 
claims, the veteran and his representative have not made the 
RO or the Board aware of any supporting information not in 
the record of evidence that needs to be obtained in order to 
fairly decide this appeal. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

The record reflects that the veteran requested VA medical 
examinations with respect to his claim. However, there is no 
duty on the part of VA to provide medical examinations, 
because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the veteran has been advised of the need to submit 
competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence 
suggestive of a linkage between his active service or his 
service-connected disability and the current disorders, if 
shown. The veteran has not done so, and no evidence thus 
supportive has otherwise been obtained. Here, as in Wells, 
the record in its whole, after due notification, advisement, 
and assistance to the veteran under the VCAA, does not 
contain competent evidence to suggest that the disorders are 
related to the veteran's service.

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service." 38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and where, 
the claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge. Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).

Merits of the Claim
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. That an injury or event occurred 
in service alone is not enough. There must be chronic 
disability resulting from that injury or event. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Secondary service connection can be granted when a disability 
is the proximate result of or due to a service-connected 
disease or injury. 38 C.F.R. § 3.310(a). See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993). Additionally, the aggravation of a non-
service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a). Allen v. 
Brown, 7 Vet. App. 439, 448 (en banc). Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service connected disability. Id.

Erectile Dysfunction

The veteran is claiming that he has an erectile dysfunction 
disorder as secondary to his service-connected diabetes 
mellitus, type II. After considering the evidence and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and that 
the appeal will be denied.

The veteran was granted service connection for diabetes in a 
January 2005 rating decision.

The medical records from the veteran's private physician 
B.B., M.D. do not provide any diagnoses or complaints of an 
erectile dysfunction disorder. The only mention of the 
veteran's claimed disorder is in a January 2004 clinic note 
referencing that the veteran took Viagra when the occasion 
required it. 

The veteran was provided a VA examination in December 2004; 
the report stated that the veteran reported an erectile 
dysfunction disorder over the past few years. The examiner 
diagnosed the veteran as having an erectile dysfunction 
disorder. However, this examination report was clarified in 
August 2005, when a VA examiner determined that during the 
December 2004 examination the veteran had actually denied 
having an erectile dysfunction disorder, reported having no 
problems having erections, and reported no treatment for an 
erectile dysfunction disorder. The examiner further stated 
that the December 2004 report regarding erectile dysfunction 
could not be explained, except as due to typographical error.

The veteran also has VA outpatient treatment records for 
treatment for his diabetes, but no treatment for an erectile 
dysfunction disorder is noted in these records. Additionally, 
the veteran informed the RO in July 2005 that he would be 
treated for an erectile dysfunction disorder with B.B., M.D. 
on June 27, 2005 and with the VA medical center on July 21, 
2005. However, neither of the records from those appointments 
indicate diagnoses or complaints of an erectile dysfunction 
disorder.

Another VA examination was provided to the veteran in July 
2006. The examiner noted that the veteran described no 
difficulties with an erectile dysfunction disorder. Medical 
records, including one in September 2006 from the veteran's 
private physician at Columbus Hematology and Oncology, also 
indicated that the veteran did not have genitourinary 
symptoms such as loss of libido or other sexual problems. 

The majority of the evidence does not reflect that the 
veteran has an erectile dysfunction disorder. A threshold 
requirement for the granting of service connection is 
evidence of a current disability. In the absence of evidence 
of a current disability there can be no valid claim. Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The veteran was advised of the need to submit medical 
evidence of the existence of the claimed disorder and of a 
nexus between the claimed disorder and his service-connected 
disability, in a June 2005 letter. The veteran has failed to 
submit such supporting evidence. During the June 2007 Travel 
Board hearing, the veteran reported that his non-VA physician 
had diagnosed him as having erectile dysfunction, and had 
linked the disorder to claimed herbicide exposure or to 
diabetes.  While the veteran was afforded a period of 30 days 
to provide such evidence, he has not submitted such evidence.

A claimant has the responsibility to present and support a 
claim for benefits under laws administered by VA, under 38 
U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence of a relationship between 
the claimed disorder and his service-connected disability. 
Although the veteran is of the opinion that his erectile 
dysfunction disorder is related to his diabetes mellitus, 
type II, as a lay person he is not competent to offer an 
opinion that requires specialized training, such as the 
etiology of a medical disorder. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The preponderance of the evidence indicates that the veteran 
does not have an erectile dysfunction disorder that is 
causally or etiologically related to his service-connected 
diabetes mellitus, type II or to any in-service event or 
injury. Although the veteran has apparently been treated for 
such symptoms, the record nonetheless demonstrates no 
competent medical evidence of a nexus between the symptoms 
and any incident of military service, including diabetes 
mellitus or exposure to herbicides.  See Holbrook v. Brown, 8 
Vet. App. 91 (1995) (The Board has the fundamental authority 
to decide a claim in the alternative.).



Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Right Ear Residuals

The veteran seeks service connection for residuals of a right 
ear shrapnel injury, including symptoms such as hearing loss, 
ringing the ears, and a rapid build-up of ear cerumen. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

If a veteran was engaged in combat with the enemy in active 
service, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease. The fact that there is no official record 
of such incurrence or aggravation in such service is of no 
consequence, so long as the evidence is consistent with the 
circumstances, conditions, or hardships of such service. 
Every reasonable doubt shall be resolved in favor of the 
veteran. 38 U.S.C.A. § 1154(b). The phrase "engaged in combat 
with the enemy" requires that the veteran have personally 
taken part in a fight or encounter with a military foe or 
hostile unit of instrumentality. The phrase does not apply to 
veterans who merely served in a general "combat area" or 
"combat zone, but did not themselves engage in combat with 
the enemy. See VAOPGCPREC 12-99 (Oct. 18, 1999).

The veteran claims that while he was driving a personnel 
carrier a rocket hit it, causing shrapnel to hit his ear. The 
veteran further stated that he was treated by a medic in the 
field for his ear injury. The veteran's service records 
indicate that the veteran honorably served in combat in 
Vietnam, for which he received 2 Bronze Service Stars, a 
Combat Infantryman Badge, and a Purple Heart, which are 
indicative of participation in combat activities. The 
veteran's assertion of what occurred in combat (i.e., the in 
service incident) is presumed credible, but only as to the 
in-service events, and service connection may be rebutted by 
clear and convincing evidence to the contrary. 38 U.S.C.A § 
1154(b) 

The veteran's testimony at his hearing before the BVA appears 
to indicate that his claim for residuals for a shrapnel 
injury to the ear should have been made in regards to his 
left ear and not his right ear, contradicting the very 
incurrence of an injury to the right ear in the present 
claim. If the veteran's right ear was not injured during 
service, service connection cannot be granted. 38 C.F.R. 
§ 3.303 (Service connection requires that the veteran show 
that a particular injury or disease resulting in disability 
was incurred coincident with service). 

Assuming that the veteran did in fact injure his right ear in 
combat, the remaining question would be whether there is 
evidence of a medical nexus between the claimed residuals of 
a right ear shrapnel injury, including symptoms such as 
hearing ringing, a rapid build-up cerumen and hearing loss 
and service. 

The veteran's records reveal that he currently meets the 
auditory thresholds for a hearing loss disability under 38 
C.F.R. § 3.385. Hearing loss disability claims are governed 
by 38 C.F.R. § 3.385. This regulation provides hearing loss 
is a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater. 38 C.F.R. § 3.385. 
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent. 38 C.F.R. § 3.385.  The March 2004, employer-
provided audiometric test indicates that the veteran has 
auditory thresholds of greater than 40 decibels in at least 
one frequency in each ear, thus providing evidence of a 
hearing loss disability.  However, the May 2004 was 
undertaken decades after service. 

The veteran also previously made a claim for service 
connection for an injury related to a shell fragment wound to 
the left ear, which was denied in March 1972. An ear, nose, 
throat (ENT) VA examination was thus provided to the veteran 
in January 1972. The examiner found the veteran to have 
normal external canals and tympanic membranes bilaterally. 
The examiner also found no abnormalities and noted no 
complaints of ringing in the ears. The veteran was also 
provided a VA examination by an audiologist in January 1972. 
The audiologist found the veteran's hearing to be essentially 
normal bilaterally. 

In May 1981, the veteran's employer-provided hearing 
evaluation indicates that the veteran denied having problems 
with his hearing, including ringing or buzzing noises in his 
ears. It was not until many years later, as indicated in a 
March 2004 employer-provided hearing evaluation, that the 
veteran was found to have abnormal hearing.

Furthermore, the veteran's private medical records from 
E.M.,II, M.D. have also been reviewed, and are the sole 
evidence indicating that the veteran has a history of cerumen 
in his ears requiring removal, starting in the early 1990s. 
The records do not provide a medical opinion indicating a 
relationship between the veteran's cerumen build-up and any 
in-service injury. 

There is a lack of VA medical records or private medical 
records illustrating complaints, treatment or symptomatology 
for residuals of a right ear injury for several years after 
separation from service. The veteran made statements to his 
private examiner, almost a decade after service, indicating 
that he did not have any problems with his hearing, did not 
have ringing or buzzing in his ears, did not have ear 
infections or drainage problems, and did not receive medical 
treatment for hearing problems. Thus, the evidence indicates 
a lack of a chronic condition or evidence of a continuity of 
symptoms following service. Additionally, there is a history 
of exposure to excessive noise unrelated to service, 
including occupational noise. The evidentiary gap in this 
case constitutes negative evidence that tends to disprove the 
veteran's claim that he had an injury in service that 
resulted in a chronic disability or persistent symptoms. See 
Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact). 

The only other evidence provided as to the veteran's claim is 
his belief that his claimed residuals of a right ear shrapnel 
injury developed due to his in-service injury. Although the 
veteran can provide testimony as to his own experiences and 
observations, the factual question of if the veteran's 
disorder can be attributed to his in-service experiences and 
injuries is a medical question, requiring a medical expert. 

The veteran is not competent to render such an opinion. 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992). 38 C.F.R. 
§ 3.159. The veteran does not have the requisite special 
medical knowledge necessary for such opinion evidence. 
"Competent medical evidence" is evidence that is provided 
by a person qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a).

The veteran's claim for service connection for residuals of a 
right ear shrapnel injury is denied.


ORDER

Service connection for an erectile dysfunction disorder, 
without deformity, unknown etiology, including as secondary 
to service-connected diabetes mellitus, type II, is denied.

Service connection for residuals of a right ear shrapnel 
injury is denied.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


